Citation Nr: 0947984	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an above the 
knee amputation of the right leg, to include as 
secondary to a service connected low back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability, including a major depressive 
disorder, to include as secondary to the Veteran's right 
leg amputation.  


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada. 

The Veteran submitted additional evidence, but has 
waived RO review.  

A hearing was held before the undersigned Veterans Law 
Judge in June 2009, and a transcript of this hearing is 
of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's amputation of the right leg did not 
occur in service, was not caused or aggravated by a 
disease that had onset in service, and was not otherwise 
related to the Veteran's military service, including his 
service connected low back disability.  

2.  The Veteran's major depressive disorder did not have 
onset in service or within one year of service and 
developed secondary to a non-service connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection 
for an above the knee amputation of the right leg, to 
include as secondary to a service connected low back 
disability, have not been met.  38 U.S.C.A.  §§ 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).  

2.  The criteria for entitlement to service connection 
for major depressive disorder, to include as secondary 
to the Veteran's right leg amputation, have not been 
met.  38 U.S.C.A.  §§ 1110, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 
1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately 
due to or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2009).  Similarly, any 
increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, 
will be service-connected.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In the latter instance, the non-service-
connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  
38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-
connected disability by a service-connected disability, 
the veteran shall be compensated for the degree of 
disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322 
(2009).  

Here, the Veteran's is seeking entitlement to service 
connection for a right leg amputation and major 
depressive disorder.  

Right Leg Amputation

Service treatment records show no evidence of any 
vascular problems.  However, the Veteran asserts that an 
August 1995 surgery to repair an L4-L5 disc herniation 
(a service connected disability) caused a blood clot to 
develop in his right lower extremity leading to the 
development of peripheral vascular disease which, in 
turn, led to below and above the knee right leg 
amputations in October 2000 and April 2001.  

The Veteran is supported by the opinion of Dr. K.S., who 
opined in a November 2008 letter that the Veteran's 
right leg amputation is more likely than not related to 
his August 1995 surgery because medical records show no 
vascular disease prior to the Veteran's surgery, but in 
the months following the surgery, he began to develop 
vascular problems in the right lower extremity.  The 
Veteran has also submitted internet articles about 
peripheral vascular disease which list blood clots as 
one of the "potential" causes of peripheral vascular 
disease.  

A VA examiner opined in July 2007 that he could not 
render an opinion as to whether there is any 
relationship between the Veteran's right leg amputation 
and his military service, particularly his August 1995 
lumbar spine surgery, without resorting to speculation.  
However, in his report, the examiner noted that the 
Veteran also suffers from peripheral vascular disease of 
the left lower extremity.  A February 2001 VA treatment 
notes records that the Veteran reported that that he had 
been told that his smoking caused his vascular problems.  
Additionally, the Veteran has a current diagnosis of 
coronary artery disease.  A March 1999 VA treatment 
record notes that the Veteran reported that recent 
diagnostic testing showed that he had previously 
suffered from a heart attack.  

In August 2009, the Board referred the matter for a VHA 
medical opinion.

In November 2009, Dr. V.H., a chief of vascular surgery, 
opined that "it is highly improbable that the discectomy 
performed in August 1995 lead to a thrombosis of [the 
Veteran's] right femoral artery."  She concluded that 
the thrombosis likely occurred upon a pre-existing SFA 
lesion similar to what he had on his left side, based on 
the fact that a bypass, rather than a thrombectomy, was 
needed to treat it.  She also noted that the Veteran has 
demonstrated vascular disease elsewhere and suggested 
that the Veteran likely has a hypercoaguable state, 
given his multiple thrombatic episodes.  

In cases such as this, where there is medical opinion 
evidence both favorable and unfavorable to the Veteran's 
claim, it is within the Board's province to weigh the 
probative value of those opinions, along with all other 
evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), 
the Court stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

As indicated by the Court, credibility is determined by 
the Board.  So long as the Board provides an adequate 
reason or basis for doing so, the Board does not err by 
favoring one competent medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and 
the probative weight of a medical opinion may be reduced 
if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board finds that Dr. V.H.'s opinion has 
greater probative value than Dr. K.S.'s opinion.  While 
the logic of Dr. K.S.'s opinion is appealing, the Board 
finds that Dr. V.H.'s careful analysis of the type and 
significance of the Veteran's treatments provides a more 
thorough and scientific rationale for her opinion.  
Additionally, the Board gives Dr. V.H.'s opinion greater 
weight because she is a vascular surgeon and thus has 
specialized knowledge and training is vascular diseases, 
while Dr.K.S. is a family physician who seems to base 
the opinion on the fact that since the Veteran had the 
clot after surgery, it was the surgery that must have 
caused the problem.  The Board finds this logic to be 
flawed.  While it is clear that one disability could 
have caused another disability, simply because the 
problem appears to have begun after the back surgery 
does not make the two problems connect.  Dr. K.S. does 
not cite other problems that could have caused this 
problem and provides little reasoning for the opinion.     

Having considered all the above evidence, the Board 
finds that the Veteran's right leg amputation was not 
caused secondary to surgery on the Veteran's service 
connected low back disability.  Additionally, while the 
etiology of the underlying vascular disease that caused 
the Veteran's right leg amputation is unknown, there is 
no evidence of any vascular disease in service or for 
almost thirty years after service.  Finally, based on 
Dr. V.H.'s determination that "it is highly improbable 
that the discectomy performed in August of 1995 lead to 
thrombosis of [the Veteran's] right femoral artery", the 
Board finds that the weight of the evidence is against a 
finding that the Veteran's August 1995 low back surgery 
permanently aggravated a non-service connected vascular 
condition.  It is the finding of the Board that the 
medical opinion adequately addresses both the issue of 
causation and possible aggravation.  

Thus, the preponderance of the evidence supports a 
finding that the Veteran's above the knee amputation of 
the right leg is unrelated to the Veteran's active 
military service.  Accordingly, entitlement to service 
connection for an above the knee amputation of the right 
leg, to include as secondary to a service connected low 
back disability, is denied.  The evidence in this case 
is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2009).

Major Depressive Disorder

The Veteran is also seeking entitlement to service 
connection for major depressive disorder, for which he 
has a current diagnosis.  

Service treatment records show no evidence of complaints 
of or treatment for an acquired psychiatric disability 
nor is there any evidence of such a disability within 
one year of service.  Therefore, service connection 
cannot be granted on a direct basis.  

However, the Veteran has alleged that his depression is 
secondary to his right leg amputation.  As the Board has 
determined that entitlement to service connection for 
the Veteran's above the knee amputation of the right leg 
is not warranted, service connection cannot be granted 
for major depressive disorder secondary to this 
disability.

The Board has considered the fact that the Veteran's 
treatment for depression preceded his right leg 
amputation and that some medical records have not 
explicitly attributed his condition to his right leg 
amputation, but rather to his medical problems 
generally, which would include several service connected 
disabilities.

However, the Veteran's service connected low back and 
left knee disabilities are relatively minor compared to 
a number of serious non-service connected disabilities 
from which the Veteran suffers, providing evidence 
against the finding that it is his service connected 
problems that are as likely as not to have caused the 
depression.  More significantly, the Veteran himself has 
attributed his depression to his right leg amputation at 
the July 2007 VA examination and at his June 2009 
hearing, when question by the undersigned Veterans Law 
Judge whether he was seeking service connection for 
depression secondary to his service connected 
disabilities or to his right leg amputation, he 
indicated the latter.  Hearing Transcript, 6/19/09, at 
3.  Under these circumstances, the Board finds 
additional development to determine if any of the 
Veteran's current depression can be attributed his 
service connected disabilities to be unnecessary.  

Finally, the Board has considered the Court's holding in 
Clemons v . Shinseki, 23 Vet. App. 1 (2009), which held 
that a claim that identifies a single diagnosis (here, 
major depressive disorder) cannot be a claim limited 
only to that diagnosis, but must rather be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including: (1) the 
claimant's description of the claim; (2) the symptoms 
the claimant describes; and (3) the information the 
claimant submits or VA obtains in support of the claim.  
However, in the instant case, the RO has already 
considered the issues of entitlement to service 
connection for posttraumatic stress disorder and anxiety 
and the Veteran has not appealed the RO's decision on 
those issues, so they are not currently before the 
Board.  In any event, we have addressed the issue in 
terms of an acquired psychiatric disability.
  
In conclusion, the Board finds that entitlement to 
service connection for major depressive disorder, to 
include as secondary to the Veteran's right leg 
amputation, is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 C.F.R. § 3.159.  
This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (the Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of 
the elements of the claim, including notice of what is 
required to establish service connection.  The veteran 
must also be informed that a disability rating and an 
effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, VA's duty to notify was satisfied by a letter sent 
to the Veteran in April 2007.  This letter informed the 
Veteran of the evidence necessary to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the claimant in the 
development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It appears that all 
evidence necessary for a fair adjudication of the claim 
is of record.  

The RO has obtained the Veteran's service treatment 
records, as well as VA and private treatment records.  
The Veteran was also afforded two VA examinations in 
July 2007, and the Board has obtained a VHA opinion.  

Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim 
that has not been obtained.  

Based on the above, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


